DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. 10903876. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation, and are not patentably distinct from each other because; see below;
Instant application 17/096471
US Patent 10903876 
1. A method to align contactless cards for short-range communications, comprising:
generating, on a device, a prompt to communicatively couple a contactless card with the device;
detecting, by a proximity sensor of the device, that the contactless card is proximate to the device;
capturing, by a camera of the device, a series of images as the contactless card approaches the device;
processing the series of images to determine a position and a trajectory of the contactless card as the contactless card approaches the device;
detecting, based on the series of images, that the contactless card is at a target location relative to the device; and triggering an interface of the device to perform a short-range communication with the contactless card.
1.  A method for authenticating a transaction for a device includes the steps of: receiving a request to authenticate the device;  displaying, on the 
device, a prompt to communicatively couple a card with the device;  detecting, 
by a proximity sensor of the device, that the card is proximate to the device, 
the card storing authentication data for the device;  capturing, by a camera of 
the device, a series of images as the card approaches the device;  processing 
the series of images to determine a position and a trajectory of the card as the card approaches the device;  detecting, based on the series of images, that the card is at a target location relative to the device;  triggering an interface of the device to request an authentication cryptogram from the card when the card is detected at the target location;  and receiving the authentication cryptogram from the card in response to the request, the authentication 

2.  The method of claim 1 wherein the step of processing the series of images to determine the position and a trajectory of the card uses at least one of a machine learning model or a simultaneous localization and mapping (SLAM) 
process. 
3. The method of claim 1 wherein capturing the series of images is performed by one or more of a camera of the device, an infrared sensor of the device or a dot projector of the device, and wherein the series of images comprises one or both of two-dimensional image information and three-dimensional image information related to one or more of an infrared energy and a visible light energy measured at the device.
7.  The method of claim 1 wherein the step of capturing the series of images is performed by one or more of a camera of the device, an infrared sensor of the device or a dot projector of the device, and wherein the series of images comprises one or both of two-dimensional image information and three-dimensional image information related to one or more of an infrared 
energy and a visible light energy measured at the device. 
4. The method of claim 3 comprising generating a volume map of a three-dimensional volume proximate to the device using the series of images obtained from one or more of the camera, the infrared sensor and the dot projector, the volume map comprising a pixel data for a plurality of pixel locations within the three-dimensional volume proximate to the device.
  8.  The method of claim 7 including the step of generating a volume map of a three-dimensional volume proximate to the device using the series of images obtained from one or more of the camera, the infrared sensor and the dot 
projector, the volume map comprising a pixel data for a plurality of pixel locations within the three-dimensional volume proximate to the device.
5. The method of claim 1 wherein processing the series of images to determine the position and the trajectory of the contactless card comprises forwarding the series of images to a feature extraction machine learning model trained to process series of images to detect one or more features of the contactless card and to identify the position and the trajectory of the contactless card in response to the detected one or more features.
9.  The method of claim 1 wherein the step of processing the series of images to determine the position and the trajectory of the card includes the step of forwarding the series of images to a feature extraction machine learning model trained to process series of images to detect one or more features of the card and to identify the position and the trajectory of the card in response to the detected one or more features. 
6. The method of claim 5 comprising forwarding the series of images to a second machine learning model trained to predict the position and trajectory based on a historic attempt to position the contactless card.
10.  The method of claim 9 including forwarding the series of images to a second machine learning model trained to predict the position and trajectory based on a historic attempt to position the card. 
7. The method of claim 6 wherein the historic attempt used to train the second machine learning model is customized to a user of the device.
11.  The method of claim 10 wherein the historic attempt used to train the second machine learning model is customized to a user of the device. 

19.  The device of claim 12 wherein the prompt includes a visible prompt, an audible prompt, or a combination thereof.
9. A computing device, comprising:
processor circuit;
a memory coupled with the processor circuit, the memory configured to store instructions that when executed by the processor circuit to cause the processor circuit to: generate a prompt to communicatively couple a contactless card with the computing device;
detect, via a proximity sensor, that the contactless card is proximate to the computing device; capture, by a camera, a series of images as the contactless card approaches the computing device; process the series of images to determine a position and a trajectory of the contactless card as the contactless card approaches the computing device; detect, based on the series of images, that the contactless card is at a target location relative to the computing device; and trigger an interface of the device to perform a short-range communication with the contactless card.
12.  A device comprising: a proximity sensor configured to detect whether a card is proximate to the device;  an image capture device coupled to the proximity sensor and configured to capture a series of images of a three-dimensional volume proximate to the device;  a processor coupled to the proximity sensor and the image capture device;  a display interface coupled to the processor;  a card reader interface coupled to the processor;  and a non-transitory medium storing program code configured to trigger a read of a 
card that stores authentication data when the card is in a target location relative to the device, the program code operable when executed upon by the processor to: receive a request to authenticate the device;  display, on the 
display interface, a prompt to communicatively couple a card with the device; detect, by the proximity sensor, that the card is proximate to the device; capture, by a camera of the device, a series of images as the card approaches the device; processing the series of images to determine a position and a trajectory of the card as the card approaches the device;  detecting, based on the series of images, that the card is at a target location relative to the device;  triggering the card reader interface to request an authentication cryptogram from the card;  and receiving the authentication cryptogram from the 
card by the card reader interface when the card is detected at the target location.
10. The computing device of claim 9, wherein processing the series of images to determine the position and a trajectory of the contactless card uses at least one of a machine learning model or a simultaneous localization and mapping (SLAM) process.
13.  The device off claim 12 wherein the program code that is operable when executed upon to process the series of images to determine the position and a trajectory of the card within the three-dimensional volume proximate to the 
device uses at least one of a machine learning model or a simultaneous localization and mapping (SLAM) process. 
11. The computing device of claim 9, wherein capturing the series of images is performed by one or more of a camera of the computing device, an infrared sensor of the computing device or a dot projector of the computing device, and wherein the series of images 

measured at the device. 

information. 


8.  The method of claim 7 including the step of generating a volume map of a three-dimensional volume proximate to the device using the series of images obtained from one or more of the camera, the infrared sensor and the dot 
projector, the volume map comprising a pixel data for a plurality of pixel locations within the three-dimensional volume proximate to the device. 
13. The computing device of claim 9, wherein processing the series of images to determine the position and the trajectory of the contactless card comprises forwarding the series of images to a feature extraction machine learning model trained to process series of images to detect one or more features of the contactless card and to identify the position and the trajectory of the contactless card in response to the detected one or more features.
9.  The method of claim 1 wherein the step of processing the series of images to determine the position and the trajectory of the card includes the step of forwarding the series of images to a feature extraction machine learning model trained to process series of images to detect one or more features of the card and to identify the position and the trajectory of the card in response to the detected one or more features. 

14. The computing device of claim 13, wherein the processor circuitry to forward the series of images to a second machine learning model trained to predict the position and trajectory based on a historic attempt to position the contactless card.
10.  The method of claim 9 including forwarding the series of images to a second machine learning model trained to predict the position and trajectory based on a historic attempt to position the card. 

15. The computing device of claim 14, wherein the historic attempt used to train the second machine learning model is customized to a user of the computing device.
11.  The method of claim 10 wherein the historic attempt used to train the second machine learning model is customized to a user of the device. 
16. The computing device of claim 9, wherein the prompt includes a visible prompt, an audible prompt, or a combination thereof.
19.  The device of claim 12 wherein the prompt includes a visible prompt, an audible prompt, or a combination thereof. 
17. A non-transitory computer-readable medium comprising instructions, that when executed by processing circuitry, cause the processing circuitry to: generate a prompt to communicatively couple a contactless card with the computing device; detect, via a proximity sensor, that the contactless card is proximate to the computing device; capture, by a camera, a series of images as the contactless card approaches the computing device; process the 

card that stores authentication data when the card is in a target location relative to the device, the program code operable when executed upon by the processor to: receive a request to authenticate the device;  display, on the 
display interface, a prompt to communicatively couple a card with the device; detect, by the proximity sensor, that the card is proximate to the device;  capture, by a camera of the device, a series of images as the card approaches the device;  processing the series of images to determine a position and a trajectory of the card as the card approaches the device;  detecting, based on the series of images, that the card is at a target location relative to the device;  triggering the card reader interface to request an authentication cryptogram from the card;  and receiving the authentication cryptogram from the 
card by the card reader interface when the card is detected at the target location. 

Please see patented claim 13 above.
19. The non-transitory computer-readable medium of claim 16, wherein capturing the series of images is performed by one or more of a camera of the computing device, an infrared sensor of the computing device or a dot projector of the computing device, and wherein the series of images comprises one or both of two-dimensional image information and three-dimensional image information related to one or more of an infrared energy and a visible light energy measured at the computing device.
Refer to patented claim 14 above.
20. The non-transitory computer-readable medium of claim 19, wherein the processor circuit to generate a volume map of a three-dimensional volume proximate to the computing device using the series of images obtained from one or more of the camera, the infrared sensor and the dot projector, the volume map comprising a pixel data for a plurality of pixel 



It is noted that allowing claims 1-20 of the instant application would result in an unjustified or improper time-wise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.